DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020 and 11/02/2020 and 03/04/2022 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Lim et al (WO 2019/168332 A).
 	As to independent claim 1, Lim discloses an electronic apparatus (method for improving accuracy of image analysis – see page 3, [p][001]), comprising: a processor (page 9, [p][009] – processor 170) configured to: based on an image having a same resolution as an output resolution being input (note that the image is upscale after being downscaled – see page 23, [p][002]), identify whether to downscale a second frame 

 	As to claim 2, Lim teaches the electronic apparatus, wherein the processor is further configured to: obtain first upscaling information of the first frame by using a first artificial intelligence (AI) model (see page 8, [p][005] – where quality calculating unit 632 calculates information about the image type for the input image, and the image quality to set the image quality based on the information about the image type), wherein the first Al model is trained to obtain upscaling information (see page 8, [p][012] – where information about an image type of the input image based on a learned result); and identify whether the first frame included in the input image is the upscaled image (interpreted as “the upscaling ratio can be 1 in the case of non-upscaled image” – see 

 	As to claim 3, Lim teaches the electronic apparatus, wherein the first upscaling information comprises at least one of upscaling ratio (interpreted as “the upscaling ratio can be 1 in the case of non-upscaled image” – see [p][0081] of Published Application specification) information of the first frame or original resolution information of the first frame (for e.g. upscaling ratio is one when no upscaling is done - see page 23, [p][002]).

 	As to claim 4, Lim teaches the electronic apparatus, wherein the processor is further configured to: perform first image quality processing of the downscaled second frame (performs image quality processing on the down-scaled image signal – see page 23, [p][002]), upscale the first image quality processed second frame (see page 23, [p][002] – where a downscaled image is upscaled), and perform second image quality processing of the upscaled second frame (see page 27, [p][001] – where gradation conversion mode is implemented in a second reduction unit).

 	As to claim 10, Lim teaches the electronic apparatus, wherein the processor is further configured to obtain the first upscaling information by inputting, to the first Al model, a second image including an edge region of the first frame (see page 20, [p][012]).
Lim teaches the electronic apparatus, wherein the processor is further configured to determine whether to downscale the input image based on a timing when a scene of the input image is changed (see page 33, [p][008] - the image during the deep learning is continuously used by using additional information such as the scene change or scene change).

 	As to claim 12, Lim teaches the electronic apparatus. wherein the first frame is included in first scene section of the input image, and the second frame is included in second scene section of the input image, wherein the processor is further configured to: obtain a first upscaling information of the first frame included in the first scene section of the input image, and downscale the second frame included in the second scene section based on the first upscaling information, wherein the second scene section is after the first scene section (downscaling the image is smoothly adapted to change incoming original image quality, i.e. upscaling information.  This implies that after a change of incoming original image quality, which can be construed as the start of a second scene section in accordance with the definition of a scene -see page 21, [p][0014-0015])).

 	As to claim 14, Lim teaches the electronic apparatus, wherein the first Al model is trained based on first information related to a plurality of training images, wherein the first information includes at least one of a resolution, a compression method (compression level – see page 21, [p][007]), a compression rate, a data transmission speed, an upscaling ratio, enhancement processing, or compression and scaling order is different than that of the input image.

 	Claims 15-17 and 19 are rejected for the same reasons as set forth in the rejection of the claims 1-3 and 12 as claims 1-3 and 12  are apparatus claims for the method claimed in claims 15-17 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (WO 2019/168332 A) in view of Kim et al (NPL titled: Accurate Image Super-Resolution Using Very Deep Convolutional Networks).
 	As to claim 5, Lim does not teach the electronic apparatus, wherein the processor is further configured to upscale the downscaled second frame by using a second Al model, wherein the second Al model has been trained to perform super resolution processing.
Kim discloses a single-image super resolution wherein the processor is further configured to upscale the downscaled second frame by using a second Al model (see section 3.2), wherein the second Al model has been trained to perform super resolution processing (see section 3.2).
 	Lim and Kim are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the single-image super resolution of Kim into method for improving accuracy of image analysis of Lim for generating a high-resolution (HR) image given a low-resolution (LR) image by utilizing contextual information spread over very large image regions (see abstract and section 4, [p][001]).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 6, Lim teaches the electronic apparatus, wherein the first Al model is configured to obtain the upscaling information based on feature information of the input image, and the processor is further configured to obtain the first upscaling information by inputting feature information of the first frame to the second Al model (see page 28, [p][011] – where the quality calculator 632 may select the first region having the most edge components when detecting the original resolution, and may select the second region having the least edge components when detecting the noise).

Lim teaches the electronic apparatus wherein the processor is further configured to: identify a first edge region in the first frame, and obtain the feature information, wherein the feature information includes first feature information with respect to a first pixel included in the first edge region (see page 28, [p][011] – where the quality calculator 632 may select the first region having the most edge components when detecting the original resolution, and may select the second region having the least edge components when detecting the noise).

 	As to claim 18, Lim teaches the method wherein the upscaling the downscaled second frame comprises: wherein the first Al model is configured to obtain the upscaling information based on feature information of the input image, and wherein the obtain first upscaling information comprising obtaining the first upscaling information by inputting feature information of the first frame to the second Al model (see page 28, [p][011] – where the quality calculator 632 may select the first region having the most edge components when detecting the original resolution, and may select the second region having the least edge components when detecting the noise); however, Lim does not expressly disclose upscaling the downscaled second frame by using a second Al model, wherein the second Al model has been trained to perform super resolution processing.
 	Kim discloses a single-image super resolution wherein upscaling the downscaled second frame by using a second Al model, wherein the second Al model has been trained to perform super resolution processing (see section 3.2). 
 	Therefore combining Lim  as modified by Kim  would meet the claim limitations for the same reasons as previously discussed in claim 5.

Allowable Subject Matter
8.	Claims 8-9, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(As to claims  8-9) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the processor is further configured to: blur the first edge region, obtain the first feature information, wherein the first pixel is not in a margin region, and the margin region is set with respect to a center pixel included in the blurred first edge region, and obtain the first upscaling information by inputting the first feature information to the first Al model.
(As to claims 13 and 20) The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or fairly suggest: wherein the processor is further configured to: obtain the first upscaling information in a predetermined frame interval unit of the input image, and based on second upscaling information being unchanged from the first upscaling information in a scene section of a threshold number of scenes after the first scene section, downscale the input image starting from the second scene section, wherein the second scene section occurs after the threshold number of scenes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al (Patent No.: US10,825,141) discloses an Decoding apparatus and operating method of the same.
 	Tian et al (Patent No.: US9299128) discloses an Delta interpolation for upsampling imaging solution.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        March 21, 2022